B. F. SAFFOLD, J.
The bill was filed by the appellee against the appellant to enforce his vendor’s lien upon land. The appellant answered that the bond for titles which he received was not stamped as required by the revenue law, the vendor’s wife had an inchoate right of dower, and the purchase-money was not due. The complainant replied, offering to stamp the bond, and to make good titles on the payment of the purchase-money, as stipulated in the bond. He farther stated that a verbal agreement made by him with the defendant, to extend the time for the payment of the first note, which alone was due, had *454been broken by tbe defendant’s non-eomplianee with some precedent conditions. The chancellor decreed a sale of the land, but required the complainant to file in court a perfect title for the defendant, before the register should proceed to make the sale. From this decree the defendant appeals.
Nothing is stated in the defendant’s answer why the relief prayed for should not be granted, which he did not know, and consent to, when he made the contract. He retained possession of the land without alleging any want of responsibility of his vendor. One of the notes was due. The decree required a perfect title to be made to him before the sale should take place. This was all he could require. ¡
The decree is affirmed.